DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CN201710941341.2, filed on 11 October 2017.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12 December 2019 is in compliance with the provisions of 37 CFR 1.97 and is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 8 recite the limitations “spent lead-acid battery paste” in line 2 and “lead paste” in line 3. It is unclear then whether the treated material of the invention is any lead paste, or may only be a spent lead-acid battery paste. Claims 2-7 and claims 9-14 are rejected due to their dependence on rejected parent claims 1 and 8 respectively. Correction is required. 
The term “short” in claim 1, step (3) and claim 8, step (3) is a relative term which renders the claim indefinite. The term “short” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear how long the electrodeposition of step (3) occurs for, as a “short time” is a subjective measure. The Examiner notes that while the specification does disclose in Embodiments 1-3 performing electrodepositions for 2, 1.6, and 0.5 hours respectively, a series of times used during the conducting of some embodiments do are insufficient to define the “short time” as there is no indication of how the times used to perform each embodiment relate to the “short time” of claims 1 and 8. Claims 2-7 and claims 9-14 are rejected due to their dependence on rejected parent claims 1 and 8 respectively. Correction is required.
Claims 2 and 9 recite the limitation “60% to 75% of Pb” in lines 2-3. It is unclear what basis the percentage is based off of, for example weight percent or atomic percent. Correction is required.
Claims 3 and 10 recite the limitation “liquid-solid ratio … is 20-40:1” in lines 4-6. It is unclear what units the liquid-solid ratio is based off of, therefore making the ratio indefinite. Correction is required.
Claims 5 and 12 recite the limitation “1 to 1.1 times a theoretical amount” in line 3. It is unclear what the theoretical amount is or what a “theoretical amount” is relative to however. Correction is required. 
Claims 7 and 14 recite the limitation “1 to 1.1 times a theoretical amount” in line 3. It is unclear what the theoretical amount is or what a “theoretical amount” is relative to however. Correction is required. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-2 and 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (CN 103757420 A, machine translation, original document), hereinafter Chen, in view of Ahonen et al (US 4096045 A), hereinafter Ahonen, Adamson et al (GB 2128597 A), hereinafter Adamson, Nogueira et al . 
Regarding claim 1, Chen teaches a method for recovering lead and silver from zinc leaching residue (Title), which belongs to the technical field of hydrometallurgy [0002]. Chen teaches the method includes leaching lead in the residue through leaching agent and additives to obtain a leaching solution [0010] where hydrogen peroxide is the additive (leaching by using hydrogen peroxide as a reducing agent; [0020]). Chen further teaches obtaining lead leaching solution by liquid-solid separation after leaching is completed [0020]. Chen further teaches the content of lead and silver in such leaching slag is usually 10-60% [0004]. Chen teaches a calcium chloride leaching agent, but does not teach wherein the treated material is a spent lead-acid battery paste, or zinc chloride solution is the leaching agent.
Ahonen teaches a process for the recovery of lead from battery scraps by mixing the lead scraps at elevated temperature with an aqueous solution of an alkali metal chloride and hydrochloric acid in order to dissolve, in the form of lead chloride, the lead compounds present in the lead scraps (Abstract). Ahonen further teaches in Example 1 the treated scrap included battery paste (from spent lead-acid battery paste; Col. 4 lines 28-44). Ahonen further teaches that some cementation of impurities dissolved on the surface of the exposed lead, i.e., metals nobler than lead, occurs (Col. 3 lines 28-32). Ahonen further teaches in Example 1 the composition of the battery paste is 84.2% Pb (Col. 4 lines 36-37).
Adamson teaches a recovery of metal values from sulphide concentrates (Title), where an aqueous chloride lixiviant solution contains, in addition to calcium chloride, contains one or more soluble chlorides, e.g. zinc chloride, cupric chloride, magnesium chloride, sodium chloride, potassium chloride, or mixtures of two or more thereof (page 2 lines 38-42). Zinc Chloride SDS teaches the water solubility of zinc to be 851 g/l at 20 °C (Section 9.1, n) and Calcium Chloride SDS teaches the water solubility of calcium chloride to be 147 g/l at 20 °C (Section 9.1 n).

Chen further teaches lead in the lead-containing solution is replaced with metallic iron to obtain metallic lead and an iron-containing solution (a lead cementation to obtain the lead and a solution; [0012]), but does not teach using zinc to perform this step. 
Nogueira teaches a process for the production of lead from sulphide ores (Title) and that zinc may be used as cementing metal for a lead cementation, where economical recovery of zinc out from the resulting zinc chloride solution permits recovering the cementing agent (Col. 2 lines 6-12). Nogueira further teaches most of this produced zinc, is reclaimed back to the cementation circuits (Col. 3 lines 9-13).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen to use zinc to perform the lead cementation as taught by Nogueira, in order to recover zinc economically as taught by Nogueira with the predictable benefit of minimizing reagent use and cost by effective regeneration of the zinc cementing agent.
	Chen teaches recovery of the metal added to perform the lead cementation, but teaches doing so by adding a pH adjustment with calcium oxide and is precipitated in the form of a hydroxide [0018], 
	Nogueira teaches metallic zinc is electrowon from a zinc chloride solution left after a lead cementation step, as cathodic plates, in a cell (Col. 3 lines 5-9). Nogueira further teaches most of this produced zinc, is reclaimed back to the cementation circuits (Col. 3 lines 9-13).
	He teaches a method for processing zinc oxide ore or zinc oxide secondary resource to prepare electrozinc (Title), where after a leaching and purification step, a purified liquid containing a zinc compound is sent to electrowinning [0036]. He further teaches an electrodeposition occurs where Zn(NH3) in the solution is converted to Zn (to obtain an electrolytic zinc; [0039]) and also leaves an electrowinning waste liquid (electrodeposited solution; [0046]). The Examiner notes that while He does not disclose how long the electrodeposition occurs, one of ordinary skill would understand the electrodeposition would inherently take some length of time, and as a “short time” as disclosed in the instant claims and specification lacks any special definition and is considered to mean any length of time, He reads on performing an electrodeposition for a short time. He further teaches the process has low energy consumption and low pollution [0008].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen to use an electrodeposition step to recover zinc from a solution left after lead cementation as taught by Nogueira in order to recycle the zinc metal cementation reagent obtained by electrodeposition to perform further lead cementation as taught by Nogueira, with the predictable benefit of reducing the amount of virgin zinc required to operate the process, reducing cost, without the use of an additional reagent as in Chen. It would have been further obvious to use the electrodeposition of a leached solution taught by He as the electrodeposition step to incorporate the low energy consumption and pollution output taught by He.
2 solution is obtained by treating a spent lead replacement solution with CaO, conducting a pH adjustment, and precipitating and hydrolyzing iron, and the CaCl2 solution is used as a leaching agent and returned to step 1 [0022-0024].
	He further teaches that CaCl2 is added at the later stage of the leaching process before the end of the leaching process to remove SO4-2- (adding calcium chloride to remove a sulfate ion in the solution; [0025]). The Examiner notes that while He only discloses reactions of CaCl2 to remove carbonate ions and BaCl2 to remove sulfate ions, one of ordinary skill would recognize that as both CaCl2 and BaCl2 are alkali metal chlorides with similar properties, CaCl2 would also react with sulfate ions to form CaSO4. He further teaches the zinc ion concentration in the electrowinning waste liquid is 10-15 g/L [0046].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen to incorporate the addition of CaCl2 to remove SO4-2- to incorporate the production of CaSO4 taught by He, a useful byproduct with applications in industry and could be recovered to extract additional value from the process. The Examiner notes that while He teaches the removal of sulfate from the solution before the electrodeposition of zinc and a different treatment of the electrowinning waste liquid, He is applied to modified Chen which uses a leaching agent of ZnCl2. As He teaches that some zinc remains in the waste solution, an addition of CaCl2 would be expected to react with Zn and SO4- in the solution, producing ZnCl2. Thus, it would have been further obvious to one of ordinary skill to postpone the addition of CaCl2 and perform the addition in place of the ammonia treating of the electrowinning waste liquid of He, in order to regenerate the ZnCl2 leaching reagent of modified Chen, with predictable benefits to the economics of the process by reducing the use of virgin ZnCl2 leaching agent, as Chen also teaches regeneration of the leaching agent and its recycling to the first step.

Regarding claim 4, Chen teaches adding a small amount of hydrochloric acid during the leaching step so that the lead is leached into solution [0018] and the pH of the leaching process is 1-3 [0025].
	Regarding claim 5, Chen teaches the cementation temperature is 20-90 °C, and the amount of metal iron is 1.1-1.2 times the theoretical amount [0025], and the replacement time is 3 hours [0048]. Chen further teaches the iron is returned to the zinc leaching residue leaching process after being precipitated from the solution after the replacement reaction [0018].
Regarding claim 6, He teaches the cathode current density is 100-1000 A/m2, the electrodeposition temperature is 20-50 ℃, the anode material is graphite plate or ruthenium-coated titanium plate, and the cathode material is titanium plate [0006].
	He teaches a cathode current density of 100-1000 A/m-2 which overlaps the claimed range of 100-500 A/m2. The overlap between the ranges taught in the prior art and recited in the claims creates a prima facie case of obviousness because there is utility over an entire range disclosed in the prior art.  See MPEP § 2144.05(I).
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen, in view of Ahonen, Adamson, He, Nogueira, and evidentiary references Standard Reduction Potentials, Zinc Chloride SDS, and Calcium Chloride SDS, as applied to claim 1 above, and further in view of Xing (CN 105907974 A) and Stirred Milling Technology – A New Concept in Fine Grinding, hereinafter Stirred Milling.
Regarding claim 3, Chen teaches the leaching temperature is 20-90 °C, the leaching time is 0.5-3h, the calcium chloride (CaCl2) concentration is 100-400g/L, the liquid-solid ratio is 5-40:1. Chen does not teach that an equipment used for the leaching is a stirring mill. The Examiner notes, that while Chen teaches concentrations for calcium chloride, as zinc chloride (ZnCl2) was established to also act as a reagent for the leaching process, and as CaCl2 and ZnCl2 both have the same generic X-Y--2 formula, one of molar concentration of leaching reagent to be the same when using ZnCl2 in the place of CaCl2. Converting molar masses, one finds the equivalent weight concentrations for Chen adapted to use ZnCl2 to be 122.802-491.209 g/L, reading on wherein a concentration of the zinc chloride solution is 100 to 600 g/L. The Examiner further notes that the claim uses the transitional phrase “consisting of” to describe the group of lead paste, zinc chloride, and reducing agent. Chen teaches the solids comprise CaCl2 (a metal chloride) and zinc leaching residue (the treated material) [0025]. As CaCl2 has been replaced with ZnCl2, and zinc leaching residue has been replaced with lead paste in modified Chen, and no other solids are disclosed as being present at the leaching step, modified Chen teaches the same group consisting of lead paste, zinc chloride, and hydrogen peroxide (reducing agent) for which the liquid-solid ratio applies, with no additional components.
Xing teaches a kind of method for comprehensively recovering valuable metals from lead sulfate slag (Title), where a lead sulfate slag is leached in a stirring mill [0011].
	Stirred Milling teaches stirred milling technology delivers an energy efficient grinding solution for fine and ultra-fine grinding in minerals processing (Abstract paragraph 2). Stirred Milling further teaches the creation of a stirring effect (Mill Structure paragraph 1).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen to incorporate the use of the stirring mill during the leaching of He to incorporate energy efficient grinding as taught by Stirred Milling, which would have the predictable benefit of further decreasing the size of the lead paste particles, increasing their surface area, and in turn make them more able to react to the leaching process. It would have been further obvious to incorporate a stirring mill specifically to incorporate the stirring effect taught by Stirred Milling, which would have the predictable benefit of agitating the reagents of the leaching process, increasing contact between them and speeding up the reaction. 	Chen teaches a liquid-solid ratio is 5-40:1 which overlaps the claimed ranges of 20-40:1. The overlap between the ranges taught in the prior .
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen, in view of Ahonen, Adamson, He, Nogueira, and evidentiary references Standard Reduction Potentials, Zinc Chloride SDS, and Calcium Chloride SDS, as applied to claim 1 above, and further in view of Hackl et al (US 20040115108 A1), hereinafter Hackl.
	Regarding claim 7, Chen teaches the desulfonation portion of the leaching step with CaCl2 is performed so the amount of precipitant [CaCl2] is 1.0 to 10 times the theoretical amount, and the purification temperature is 10 to 50 ° C. The Examiner notes that while the reactions are taught in Chen as part of a leaching step, as the desulfonation portion was modified to take place after the electrodeposition step, it would be understood by one of ordinary skill to maintain the same conditions for the desulfonation step despite its reordering. Chen does not teach wherein the concentration of sulfate ions is controlled at 20 g/L. 
	Ahonen teaches in Example 4 the removal of HSO4-- from a mother liquor, where by varying the reaction time and reagent choice, varying levels of desulfonation are achieved, resulting in SO4- concentrations from 1.1-10.3 g/L (Col. 5 line 47 – Col. 6 line 5). Hackl teaches a method for thiosulfate leaching of precious metal-containing materials (Title), where a dissolved sulfate concentration in the pregnant leach solution is maintained to be no more than about 100 g/L [0026], by addition of calcium chloride during the leaching step [0043]. Hackl further teaches the presence of sulfates can decrease metal recoveries [0027].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen to incorporate the 0-100 g/L range of sulfate values of Hackl in order to improve metal recovery as taught by Hackl.
Claim 8-9, 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen, in view of Ahonen, Adamson, He, Nogueira, and evidentiary references Standard Reduction Potentials, Zinc Chloride SDS, and Calcium Chloride SDS, and further in view of Oxidizing and Reducing Agents.
Regarding claim 8, Chen teaches a method for recovering lead and silver from zinc leaching residue (Title), which belongs to the technical field of hydrometallurgy [0002]. Chen teaches the method includes leaching lead in the residue through leaching agent and additives to obtain a leaching solution [0010]. Chen further teaches obtaining lead leaching solution by liquid-solid separation after leaching is completed [0020]. Chen further teaches the content of lead and silver in such leaching slag is usually 10-60% [0004]. Chen teaches a calcium chloride leaching agent, but does not teach wherein the treated material is a spent lead-acid battery paste, or zinc chloride solution is the leaching agent, or addition of a zinc reducing agent.
Ahonen teaches a process for the recovery of lead from battery scraps by mixing the lead scraps at elevated temperature with an aqueous solution of an alkali metal chloride and hydrochloric acid in order to dissolve, in the form of lead chloride, the lead compounds present in the lead scraps (Abstract). Ahonen further teaches in Example 1 the treated scrap included battery paste (from spent lead-acid battery paste; Col. 4 lines 28-44). Ahonen further teaches that some cementation of impurities dissolved on the surface of the exposed lead, i.e., metals nobler than lead, occurs (Col. 3 lines 28-32). Ahonen further teaches in Example 1 the composition of the battery paste is 84.2% Pb (Col. 4 lines 36-37).
Adamson teaches a recovery of metal values from sulphide concentrates (Title), where an aqueous chloride lixiviant solution contains, in addition to calcium chloride, contains one or more soluble chlorides, e.g. zinc chloride, cupric chloride, magnesium chloride, sodium chloride, potassium chloride, or mixtures of two or more thereof (page 2 lines 38-42). Zinc Chloride SDS teaches the water solubility of zinc to be 851 g/l at 20 °C (Section 9.1, n) and Calcium Chloride SDS teaches the water solubility of calcium chloride to be 147 g/l at 20 °C (Section 9.1 n). 

Nogueira teaches a process for the production of lead from sulphide ores (Title) and that zinc may be used as cementing metal for a lead cementation (Col. 2 lines 6-12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen to incorporate the use of a lead-acid battery paste as the treated material as taught by Ahonen as Chen and Ahonen both teach extractions of lead from waste materials, and the lead-acid battery paste of Ahonen has a higher concentration of lead, with the predictable advantage of containing less impurities that would require removal to obtain pure lead. It would have been further obvious to use a zinc chloride as the leaching agent as Adamson teaches that zinc chloride may be also used as a leaching agent in order to incorporate the greater solubility in water of zinc chloride than calcium chloride as taught by Zinc Chloride SDS and Calcium Chloride SDS, allowing for the leach solution to be more concentrated, increasing the reaction rate and requiring a lesser volume of liquid. It would have been further obvious to incorporate the use of zinc as a reducing agent as taught by Oxidizing and Reducing Agents, as zinc is also an effective cementation agent as taught by Nogueira, which may be used to further process lead with a lead cementation, where using the same reagent for multiple purposes would have the predictable benefit of reducing the possibility of undesirable reactions occurring between reagents applied at differing stages.
Chen further teaches lead in the lead-containing solution is replaced with metallic iron to obtain metallic lead and an iron-containing solution (a lead cementation to obtain the lead and a solution; [0012]), but does not teach using zinc to perform this step. 
Nogueira teaches a process for the production of lead from sulphide ores (Title) and that zinc may be used as cementing metal for a lead cementation, where economical recovery of zinc out from the resulting zinc chloride solution permits recovering the cementing agent (Col. 2 lines 6-12). Nogueira 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen to use zinc to perform the lead cementation as taught by Nogueira, in order to recover zinc economically as taught by Nogueira with the predictable benefit of minimizing reagent use and cost by effective regeneration of the zinc cementing agent.
Chen teaches recovery of the metal added to perform the lead cementation, but teaches doing so by adding a pH adjustment with calcium oxide and is precipitated in the form of a hydroxide [0018], not through an electrodeposition step. Chen further teaches the replacement metal is returned to the leaching process after being precipitated from the solution following its use in the replacement reaction [0018].
Nogueira teaches metallic zinc is electrowon from a zinc chloride solution left after a lead cementation step, as cathodic plates, in a cell (Col. 3 lines 5-9). Nogueira further teaches most of this produced zinc, is reclaimed back to the cementation circuits (Col. 3 lines 9-13).
He teaches a method for processing zinc oxide ore or zinc oxide secondary resource to prepare electrozinc (Title), where after a leaching and purification step, a purified liquid containing a zinc compound is sent to electrowinning [0036]. He further teaches an electrodeposition occurs where Zn(NH3) in the solution is converted to Zn (to obtain an electrolytic zinc; [0039]) and also leaves an electrowinning waste liquid (electrodeposited solution; [0046]). The Examiner notes that while He does not disclose how long the electrodeposition occurs, one of ordinary skill would understand the electrodeposition would inherently take some length of time, and as a “short time” as disclosed in the instant claims and specification lacks any special definition and is considered to mean any length of time, He reads on performing an electrodeposition for a short time. He further teaches the process has low energy consumption and low pollution [0008].

Chen in view of Nogueira and He teaches an electrodeposition step that leaves an electrowinning waste liquid, but He teaches the electrowinning waste liquid is treated with ammonia, not with calcium chloride. Chen further teaches a CaCl2 solution is obtained by treating a spent lead replacement solution with CaO, conducting a pH adjustment, and precipitating and hydrolyzing iron, and the CaCl2 solution is used as a leaching agent and returned to step 1 [0022-0024].
	He further teaches that CaCl2 is added at the later stage of the leaching process before the end of the leaching process to remove SO4-2- (adding calcium chloride to remove a sulfate ion in the solution; [0025]). The Examiner notes that while He only discloses reactions of CaCl2 to remove carbonate ions and BaCl2 to remove sulfate ions, one of ordinary skill would recognize that as both CaCl2 and BaCl2 are alkali metal chlorides with similar properties, CaCl2 would also react with sulfate ions to form CaSO4. He further teaches the zinc ion concentration in the electrowinning waste liquid is 10-15 g/L [0046].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen to incorporate the addition of CaCl2 to remove SO4-2- to 4 taught by He, a useful byproduct with applications in industry and could be recovered to extract additional value from the process. The Examiner notes that while He teaches the removal of sulfate from the solution before the electrodeposition of zinc and a different treatment of the electrowinning waste liquid, He is applied to modified Chen which uses a leaching agent of ZnCl2. As He teaches that some zinc remains in the waste solution, an addition of CaCl2 would be expected to react with Zn and SO4- in the solution, producing ZnCl2. Thus, it would have been further obvious to one of ordinary skill to postpone the addition of CaCl2 and perform the addition in place of the ammonia treating of the electrowinning waste liquid of He, in order to regenerate the ZnCl2 leaching reagent of modified Chen, with predictable benefits to the economics of the process by reducing the use of virgin ZnCl2 leaching agent, as Chen also teaches regeneration of the leaching agent and its recycling to the first step.
Regarding claim 9, Ahonen teaches in Example 1 the composition of the battery paste is 84.2% Pb (Col. 4 lines 36-37). 
Regarding claim 11, Chen teaches adding a small amount of hydrochloric acid during the leaching step so that the lead is leached into solution [0018] and the pH of the leaching process is 1-3 [0025].
	Regarding claim 12, Chen teaches the cementation temperature is 20-90 °C, and the amount of metal iron is 1.1-1.2 times the theoretical amount [0025], and the replacement time is 3 hours [0048]. Chen further teaches the iron is returned to the zinc leaching residue leaching process after being precipitated from the solution after the replacement reaction [0018].
	Nogueira teaches the cementation temperature to be 50-70° C and the cementation time to be 2 hours with the cementation performed in stirred tanks (a cementation time is 0.5 h to 2 h; Col. 4 lines 29-32).

	Regarding claim 13, He teaches the cathode current density is 100-1000 A/m2, the electrodeposition temperature is 20-50 ℃, the anode material is graphite plate or ruthenium-coated titanium plate, and the cathode material is titanium plate [0006].
	He teaches a cathode current density of 100-1000 A/m-2 which overlaps the claimed range of 100-500 A/m2. The overlap between the ranges taught in the prior art and recited in the claims creates a prima facie case of obviousness because there is utility over an entire range disclosed in the prior art.  See MPEP § 2144.05(I).
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen, in view of Ahonen, Adamson, He, Nogueira, and evidentiary references Standard Reduction Potentials, Zinc  as applied to claim 8 above, and further in view of Xing (CN 105907974 A) and Stirred Milling Technology – A New Concept in Fine Grinding, hereinafter Stirred Milling.
Regarding claim 10, Chen teaches the leaching temperature is 20-90 °C, the leaching time is 0.5-3h, the calcium chloride (CaCl2) concentration is 100-400g/L, the liquid-solid ratio is 5-40:1. Chen does not teach that an equipment used for the leaching is a stirring mill. The Examiner notes, that while Chen teaches concentrations for calcium chloride, as zinc chloride (ZnCl2) was established to also act as a reagent for the leaching process, and as CaCl2 and ZnCl2 both have the same generic X-Y--2 formula, one of ordinary skill would maintain the molar concentration of leaching reagent to be the same when using ZnCl2 in the place of CaCl2. Converting molar masses, one finds the equivalent weight concentrations for Chen adapted to use ZnCl2 to be 122.802-491.209 g/L, reading on wherein a concentration of the zinc chloride solution is 100 to 600 g/L. The Examiner further notes that the claim uses the transitional phrase “consisting of” to describe the group of lead paste, zinc chloride, and reducing agent. Chen teaches solids include CaCl2 (a metal chloride) and zinc leaching residue (the treated material), [0025], but does not use a solid phase metal reducing agent. As CaCl2 has been replaced with ZnCl2, and zinc leaching residue has been replaced with lead paste in modified Chen, ZnCl2 and lead paste are constituents of the solids. The Examiner further notes Nogueira was combined with Chen to teach a zinc metal reducing agent, and as Chen teaches simply that the overall liquid-solid ratio should be 5-40:1, one of ordinary skill would recognize that zinc as a solid should also be subject to the overall liquid-solid ratio. As Chen does not teach any other solids being present in the leaching step, modified Chen teaches the same group of solids consisting only of lead paste, zinc chloride, and zinc.
Xing teaches a kind of method for comprehensively recovering valuable metals from lead sulfate slag (Title), where a lead sulfate slag is leached in a stirring mill [0011].
	Stirred Milling teaches stirred milling technology delivers an energy efficient grinding solution for fine and ultra-fine grinding in minerals processing (Abstract paragraph 2). Stirred Milling further teaches the creation of a stirring effect (Mill Structure paragraph 1).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen to incorporate the use of the stirring mill during the leaching of He to incorporate energy efficient grinding as taught by Stirred Milling, which would have the predictable benefit of further decreasing the size of the lead paste particles, increasing their surface area, and in turn make them more able to react to the leaching process. It would have been further obvious to incorporate a stirring mill specifically to incorporate the stirring effect taught by Stirred Milling, which would have the predictable benefit of agitating the reagents of the leaching process, increasing contact between them and speeding up the reaction. 	Chen teaches a liquid-solid ratio is 5-40:1 which overlaps the claimed ranges of 20-40:1. The overlap between the ranges taught in the prior art and recited in the claims creates a prima facie case of obviousness because there is utility over an entire range disclosed in the prior art.  See MPEP § 2144.05(I).
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen, in view of Ahonen, Adamson, He, Nogueira, and evidentiary references Standard Reduction Potentials, Zinc Chloride SDS, and Calcium Chloride SDS, and Oxidizing and Reducing Agents as applied to claim 8 above, and further in view of Hackl et al (US 20040115108 A1), hereinafter Hackl.
	Regarding claim 14, Chen teaches the desulfonation portion of the leaching step with CaCl2 is performed so the amount of precipitant [CaCl2] is 1.0 to 10 times the theoretical amount, and the purification temperature is 10 to 50 ° C. The Examiner notes that while the reactions are taught in Chen as part of a leaching step, as the desulfonation portion was modified to take place after the electrodeposition step, it would be understood by one of ordinary skill to maintain the same conditions 
	Ahonen teaches in Example 4 the removal of HSO4-- from a mother liquor, where by varying the reaction time and reagent choice, varying levels of desulfonation are achieved, resulting in SO4- concentrations from 1.1-10.3 g/L (Col. 5 line 47 – Col. 6 line 5). Hackl teaches a method for thiosulfate leaching of precious metal-containing materials (Title), where a dissolved sulfate concentration in the pregnant leach solution is maintained to be no more than about 100 g/L [0026], by addition of calcium chloride during the leaching step [0043]. Hackl further teaches the presence of sulfates can decrease metal recoveries [0027].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen to incorporate the 0-100 g/L range of sulfate values of Hackl in order to improve metal recovery as taught by Hackl.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nikolas T Pullen whose telephone number is (571)272-1995. The examiner can normally be reached Monday - Thursday: 8:30 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571) 272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/NIKOLAS TAKUYA PULLEN/Examiner, Art Unit 1733         



/VANESSA T. LUK/Primary Examiner, Art Unit 1733